Case 4:17-cv-01673 Document 57-3 Filed on 03/25/19 in TXSD Page 1 of 4




APPENDIX A
Case
 Case4:17-cv-01673
      4:18-cv-00581 Document
                     Document57-3 Filedinon
                              11 Filed      03/25/19
                                          TXSD       in TXSD Page
                                                on 05/09/18   Page12ofof24




                                                                  United States District Court
                                                                    Southern District of Texas

                                                                       ENTERED
                                                                       May 09, 2018
                                                                    David J. Bradley, Clerk
Case
 Case4:17-cv-01673
      4:18-cv-00581 Document
                     Document57-3 Filedinon
                              11 Filed      03/25/19
                                          TXSD       in TXSD Page
                                                on 05/09/18   Page23ofof24
Case
 Case4:17-cv-01673
      4:18-cv-00581 Document
                     Document57-3 Filedinon
                              12 Filed      03/25/19
                                          TXSD       in TXSD Page
                                                on 05/09/18   Page14ofof14




                                                                  United States District Court
                                                                    Southern District of Texas

                                                                       ENTERED
                                                                       May 09, 2018
                                                                    David J. Bradley, Clerk
